Exhibit 99.1 FOR IMMEDIATE RELEASE 900 S. Shackleford, Suite 401 FOR FURTHER INFORMATION CONTACT: Little Rock, AR 72211 Richard N. Massey | Chairman Matt Machen | CFO Bear State Financial, Inc. Announces First Quarter 2015 Earnings FINANCIAL HIGHLIGHTS: ● First quarter 2015 core earnings were $2.8 million or $0.08 per common share, compared to a core loss of $96,000 or $0.00 per common share in the first quarter of 2014. ● First quarter GAAP net income was $2.3 million or $0.07 per common share, compared to a loss of $277,000 or -$0.01 per common share for the first quarter of 2014. ● Book value per common share was $5.19 at March 31, 2015, a 62% increase from $3.21 at March 31, 2014. ● During the first quarter of 2015 Bear State Financial completed the consolidation and integration of its three subsidiary banks – First Federal Bank of Harrison, First National Bank of Hot Springs and Heritage Bank of Jonesboro – forming Bear State Bank. Little Rock, AR – May 14, 2015 – Bear State Financial, Inc. (the “Company,” NASDAQ: BSF), today reported earnings of $2.3 million and earnings per diluted common share of $0.07 in the first quarter of 2015 , compared to a loss of $277,000 or -$0.01 per diluted common share in the first quarter of 2014. Core earnings for the first quarter of 2015 were $2.8 million or $0.08 per diluted common share compared to a core loss of $96,000 or $0.00 per diluted common share in the first quarter of 2014. 1 On February 13, 2015 , the Company consolidated its three subsidiary banks into a single charter forming Bear State Bank. The Company has begun experiencing significant operational and organizational improvements as a result of the charter consolidation, the benefits of which are expected to be realized in the second quarter of 2015. The Company reported core earnings of $2.8 million in the first quarter of 2015, compared to a core loss of $96 ,000 in the first quarter of 2014. Non-core items during the first quarter of 2015 included merger, integration and rebranding expenses of approximately $960,000, related to the charter consolidation and a gain on sale of securities of $88,000. Collectively, the effect of all non-core items, net of taxes, decreased GAAP net income by approximately $538,000, or approximately $0.01 of diluted earnings per share. Book value per common share was $5.19 at March 31, 2015, a 62% increase from $3.21 at March 31, 2014. Tangible book value per common share was $4.20 at March 31, 2015, a 31% increase from $3.21 at March 31, 2014 . FINANCIAL CONDITION Total assets were $1.48 billion at March 31, 2015, a 160% increase compared to $569 million at March 31, 2014. Total deposits were $1.24 billion at March 31, 2015, a 153% increase compared to $489 million at March 31, 2014. The increase in both assets and deposits was primarily due to the merger with First National Security Company (“First National”) on June 13, 2014. Total loans were $1.04 billion at March 31, 2015, an increase of $643 million, or 162% , compared to the same period in 2014 . Total stockholders’ equity was $173 million at March 31, 2015, a 142% increase from $72 million at March 31, 2014. Tangible common stockholders’ equity was $140 million at March 31, 2015, a 94% increase from $72 million at March 31, 2014. Book value per common share was $5.19 at March 31, 2015, a 62% increase from $3.21 at March 31, 2014. Tangible book value per common share was $4.20 at March 31, 2015, a 31% increase from $3.21 at March 31, 2014 . The Company’s ratio of total stockholders’ equity to total assets decreased to 11.72% at March 31, 2015, compared to 12.57% at March 31, 2014. The calculation of the Company’s tangible book value per common share, tangible common stockholders’ equity and the reconciliation of such non-GAAP financial measures to the most comparable GAAP measures are included in the schedules accompanying this release. 2 RESULTS OF OPERATIONS First quarter 2015 core earnings totaled $2.8 million or $0.08 per diluted common share, compared to a loss of $96
